Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 61} I respectfully dissent from the majority’s denying in part the writ of prohibition to prevent Triplett’s disqualification from court appointments for failure to sign the Ohio Patriot Act declaration. Instead, I would grant the writ in its entirety. I recognize that the partial grant produces the same result— Triplett does not need to file the declaration — but I do not agree with the rational for the partial denial.
{¶ 62} The majority denies a writ as to the issue of whether the Bellefontaine Municipal Court may disqualify Triplett from its appointment list. The court reasons that Triplett remains on the appointed list and has in fact received an appointment since this action was filed. The court contends in this respect only that Triplett cannot be paid for his appointment. This assertion makes the fact that the court is still willing to appoint Triplett meaningless. It turns Triplett’s representation into automatic pro bono work. Therefore, I would grant the entire writ.